Title: To George Washington from Francis Bailey, 2 February 1790
From: Bailey, Francis
To: Washington, George

 

New-York, Feby 2. 1790.
 
To the honorable the President and the honorable the Members of the Senate, of the United States of America the Memorial and Petition of Francis Bailey of the City of Philadelphia, Printer,
Most respectfully sheweth,
That your petitioner, has invented a mode of forming Types, for printing devices, to surround, or make parts of printed papers, for any use, which cannot be counterfeited, by the most ingenious Artists in sculpture, or by any other means. That the simplicity of his invention is such, that it would be difficult to describe it; without conveying, in a very few words, the whole secret, so plainly, as to enable any artist to profit himself by the discovery. Your petitioner apprehends, that the only mode of securing to himself and his heirs, any benefit by his invention, is to disclose it, to a Committee of your honorable house, or to such heads of executive departments, as your honorable house, shall think proper to recommend, in order to obtain an exclusive right, to the use of his discovery; not doubting, but the utility of his invention, will point out the propriety of employing the petitioner, to print all such Official Papers, as may be necessary for the several Offices, within the United States, which your petitioner will undertake to execute, at the prices which you have already paid, without charging any thing, for adding these inimitable devices.
Your petitioner, respectfully prays, that your honorable house, would direct an enquiry, into the said invention, which your petitioner is ready to disclose; and thereupon, to encourage your petitioner, in such manner, as his discovery shall appear to merit. Your respectful petitioner,

Francis Bailey.

